Citation Nr: 0920953	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-37 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
nervousness (also claimed as psychoneurotic disorder).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic diarrhea.

3.  Entitlement to service connection for nervousness (also 
claimed as psychoneurotic disorder).

4.  Entitlement to service connection for chronic diarrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee which confirmed and continued the 
previously denied claims of entitlement to service connection 
for nervousness (also claimed as psychoneurotic disorder) and 
chronic diarrhea on the basis that no new and material 
evidence had been received to reopen the claims.

In March 2009 the Veteran provided testimony before the 
undersigned Veterans Law Judge traveling to the RO.  A 
transcript of the hearing (transcript) is of record. 

The issue of entitlement to service connection for 
nervousness (also claimed as psychoneurotic disorder) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  The July 1979 rating decision that denied a claim of 
entitlement to service connection for nervousness is final.

2.  The evidence received since July 1979 includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for nervousness (also claimed as 
psychoneurotic disorder), and raises a reasonable possibility 
of substantiating the claim. 

3.  The July 1979 rating decision that denied a claim of 
entitlement to service connection for diarrhea is final.

4.  The evidence received since July 1979 includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for chronic diarrhea, and raises a 
reasonable possibility of substantiating the claim. 

5.  The Veteran's has chronic diarrhea that is causally 
related to service


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for nervousness 
(also claimed as psychoneurotic disorder).  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for chronic 
diarrhea.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for chronic diarrhea are met.  
38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the claims for service connection for nervousness 
and chronic diarrhea, and grant the claim for chronic 
diarrhea, further assistance is unnecessary to aid the 
Veteran in substantiating his claims.  


I.  New and material evidence to reopen a claim of service 
connection for nervousness (also claimed as psychoneurotic 
disorder).

As indicated above, the Veteran's claim for service 
connection for nervousness (also claimed as psychoneurotic 
disorder) had previously been considered and was denied in a 
July 1979 rating decision.  As the Veteran did not appeal, 
that decision is now final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  Most recently, the Veteran sought to reopen his 
claim for service connection for nervousness (also claimed as 
psychoneurotic disorder) in November 2006.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the July 1979 RO 
decision that declined the claim for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

In the July 1979 unappealed rating decision, the RO denied 
the Veteran's claim based on a finding that the evidence did 
not show the presence of a nervous condition shown to be 
related to military service. 

Evidence received after the July 1979 decision includes a 
July 2007 treatment note from the Nashville, Tennessee VA 
Medical Center (VAMC).  The treating doctor stated that there 
was some concern for irritable bowel syndrome (IBS) given the 
Veteran's longstanding history of Post Traumatic Stress 
Disorder (PTSD) type symptoms.  The evidence also includes 
the Veteran's March 2009 testimony that he had a continuity 
of symptoms of nervousness since his active duty.  He stated 
that he was first diagnosed with nervousness in 1973 when VA 
doctors concluded that nervousness was the cause of his 
diarrhea.   He testified that his nervousness problems have 
continued since service as he is prescribed Valium by his VA 
psychiatrist.  This evidence is not cumulative or redundant 
of the evidence previously of record; it also relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
that the Veteran has nervousness which is related to his 
service.  Moreover, this evidence is sufficiently supportive 
of the claim to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for nervousness (also claimed as 
psychoneurotic disorder) is reopened. 


II.  New and material evidence to reopen a claim of service 
connection for chronic diarrhea.

As indicated above, the Veteran's claim for service 
connection for chronic diarrhea had previously been 
considered and was denied in a July 1979 rating decision.  As 
the Veteran did not appeal, that decision is now final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  Most recently, the Veteran sought 
to reopen his claim for service connection for chronic 
diarrhea in November 2006.

Here, the last final denial was the July 1979 RO decision 
that declined the claim for service connection.  In the July 
1979 unappealed rating decision, the RO denied the Veteran's 
claim based on a finding that the evidence did not show the 
presence of a chronic diarrhea shown to be related to 
military service. 

Evidence received after the July 1979 decision includes a 
November 2006 treatment note from a private doctor who noted 
that the Veteran had chronic diarrhea for well over 35 years 
if not more.  Additionally, in a June 2005 consultation 
report, a private doctor noted that the Veteran stated that 
he had diarrhea ever since he returned from Vietnam.  The 
evidence also includes the Veteran's March 2009 testimony 
that he had a continuity of diarrhea symptoms since his 
active duty.  He stated that he developed diarrhea problems 
in service that had continued since then.

This evidence and testimony that he has continued to suffer 
from diarrhea pertains to the previously unestablished 
element of a link between a current diarrhea disability and 
service.  Therefore, new and material evidence has been 
submitted and the claim for service connection for chronic 
diarrhea is reopened.   


III.  Service connection for chronic diarrhea.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's service treatment records are 
unremarkable for complaints or treatments related to a 
chronic diarrhea disability.

In April 1973, the Veteran presented to the Nashville, 
Tennessee VA Hospital with complaints of diarrhea for the 
past year and a half.  He reported being stationed in Vietnam 
and developing a sudden onset of diarrhea that developed 
during his tour.  His diarrhea continued when he came back to 
the United States in 1972.  The Veteran was prescribed Valium 
and Donnatol.

A May 1973 treatment note indicated that the Veteran 
experienced cramping in his abdomen and had 4-7 bowel 
movements a day.  

A November 1977 treatment note reported that the Veteran had 
chronic diarrhea since 1971 which began in Vietnam.  Recently 
his diarrhea symptoms had increased.

A June 2005 private consultation report diagnosed the Veteran 
with chronic debilitating diarrhea with fecal incontinence.  
The Veteran reported that when he returned from Vietnam he 
was told that his nerves were causing the problem.  

A November 2006 private treatment note indicated that the 
Veteran had chronic diarrhea for well over 35 years if not 
more.

An April 2007 consultation at the VAMC diagnosed the Veteran 
with chronic diarrhea and fecal incontinence.

At his March 2009 hearing, the Veteran testified that he had 
diarrhea since his time in Vietnam.

The record indisputably documents a current disability as 
chronic diarrhea has been diagnosed.

Although the Veteran's service treatment records contain no 
reports of a chronic diarrhea disability, the Veteran has 
provided competent testimony that he experienced diarrhea 
symptoms during service.  The silence of the service 
treatment records tends to weigh against this history, but 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the evidence supports a finding that there was an 
in-service occurrence.

The Veteran's testimony, records of treatment shortly after 
service in 1973 and currently, all indicate a continuity of 
symptomatology.  Such continuity is sufficient to link the 
current disability to service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303 
(2007).  

Resolving reasonable doubt in the Veteran's favor, service 
connection for chronic diarrhea is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for nervousness, (also 
claimed as psychoneurotic disorder) is reopened. 

New and material evidence having been received; the claim of 
entitlement to service connection for chronic diarrhea is 
reopened. 

Entitlement to service connection for chronic diarrhea is 
granted.



REMAND

As the petition to reopen the claim for service connection 
for nervousness has been granted, de novo consideration of 
the claim on appeal is required. 

The Veteran contends that his current nervousness disability 
began when he was in Vietnam and has continued since then. 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for finding a link between current disability 
and disease or injury in service is low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

A veteran's report of a continuity of symptomatology can 
satisfy the requirement for evidence that the current 
condition is related to service.  Kowalski v. Nicholson, 19 
Vet App 171 (2005).  In this case there is a current 
diagnosis of nervousness disability and the Veteran reported 
a continuity of symptomatology at his March 2009 hearing.

An examination is needed so that a medical professional can 
express an opinion based on a review of the record and 
consideration of a complete history as to whether there is a 
current psychoneurotic disorder, to include PTSD, related to 
service. 

The Board also notes that at his March 2009 hearing, the 
Veteran reported that he had continuing treatment from the 
VAMC in Nashville, Tennessee.  Records of this treatment have 
not yet been associated with the claims folder.  VA has a 
duty to obtain all pertinent VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain records 
of VA treatment for a psychoneurotic 
disorder, to include PTSD, from the VAMC 
in Nashville, Tennessee.  

2.  The Veteran should then be scheduled 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of a claimed psychoneurotic disorder, 
including PTSD.  The claims folder must 
be made available for the examiner to 
review.

The examiner should indicate whether the 
Veteran has any current acquired 
psychiatric other than PTSD, including 
psychoneurotic disorder (also previously 
claimed as nervousness) which is causally 
related to an incident of his service.

In addition, the examiner should confirm 
whether the Veteran currently has PTSD 
within the meaning of the applicable 
diagnostic criteria (under the DSM-IV).  
If this diagnosis is confirmed, the 
examiner should then offer a medical 
opinion indicating whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that the Veteran has 
PTSD due to a claimed stressor during 
service.  The evaluating medical provider 
should take into consideration the 
Veteran's documented medical history 
during and since service and information 
provided in service personnel records, as 
well as the lay testimony from the 
Veteran and others on his behalf as to 
his observable symptomatology and/or 
knowledge of the occurrence of the 
claimed in-service incident.  If PTSD is 
not diagnosed, however, the examiner 
should explain why the Veteran does not 
meet the DSM-IV criteria for this 
diagnosis.

3.  Then re-adjudicate the claim.  If the 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning them to the Board, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


